                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

GARY L. ABRAHAM,                            )
                                            )
                         Plaintiff,         )                      CIVIL ACTION
                                            )
v.                                          )                      No. 19-2561-KHV
                                            )
CENTRIS FEDERAL CREDIT UNION,               )
                                            )
                         Defendant.         )
____________________________________________)

                               MEMORANDUM AND ORDER

       On September 16, 2019, pro se plaintiff Gary L. Abraham filed suit against Centris Federal

Credit Union. Complaint (Doc. #1).1 As best the Court can ascertain, plaintiff alleges that

defendant engaged in predatory lending relating to various loans, and brings his claims under the

Truth in Lending Act (“TILA”), 15 U.S.C. § 1601 et seq., and the Fair Debt Collection Practices

Act (“FDCPA”), 15 U.S.C. § 1692 et seq. On November 19, 2019, the Court transferred this case

to the District of Nebraska pursuant to a valid forum selection clause in plaintiff’s agreement with

defendant. Memorandum And Order (Doc. #34). On December 5, 2019, the Court overruled

plaintiff’s motion for reconsideration. Memorandum And Order (Doc. #36). This matter is before

the Court on plaintiff’s Supplement In Support Of My Motion To Reconsider And Request For

[A] Protection Order (Doc. #37) filed December 5, 2019, which the Court construes as a second

motion to reconsider. For the reasons stated below, the Court overrules plaintiff’s motion.

       In his second motion to reconsider, plaintiff continues to assert what he asserted in his first

motion to reconsider – that the agreements that defendant supplied in support of its motion to

transfer were fraudulent, and that the “real” agreements do not contain a forum selection clause.



       1
               On October 4, 2019, plaintiff filed an Amended Complaint (Doc. #10).
This time, plaintiff submits what he alleges are the “real” agreements. Plaintiff explains that he

did not include these documents with his prior pleadings because after the Court transferred the

case, he believed that he had to file them with the District of Nebraska, which he allegedly did.

See Plaintiff’s Motion To Transfer Case Back To Kansas District Court (Doc. #37-1) filed

December 5, 2019.

       Plaintiff had plenty of opportunities to submit these documents to the Court. He failed to

provide them either in his opposition to defendant’s motion to transfer or his first motion to

reconsider. In other words, plaintiff waited to submit his documents until after the Court had

transferred his case and after the Court had reconsidered that decision. Now, the case is pending

before the District of Nebraska. Accordingly, even if plaintiff’s new documents proved that

defendant had tampered with his agreements and that the real agreements do not contain a forum

selection clause, that is a decision for the District of Nebraska.2 This Court lacks jurisdiction to

take further action because no case is pending before it at this time.

       IT IS THEREFORE ORDERED that plaintiff’s Supplement In Support Of My Motion

To Reconsider And Request For [A] Protection Order (Doc. #37) filed December 5, 2019 is

OVERRULED.

       Dated this 12th day of December, 2019 at Kansas City, Kansas.

                                                       s/ Kathryn H. Vratil
                                                       KATHRYN H. VRATIL
                                                       United States District Judge




       2
               In this second motion to reconsider, plaintiff also requests a protective order and
sanctions against defendant regarding what he alleges are “frivolous” sworn documents. Like the
dispute about the forum selection clause, this is a decision for the court before which the case is
now pending.
                                                 -2-
